Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.        This Office Action responds to the Application filed on 6/27/2019.
Claims 1-20 are pending.

Claim Objections
3.	Claims 19 and 20 are objected to because of the following:  
Claims 19 and 20 should depend on independent claim 15.
4.	Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-5, 7-12, and 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (U.S. Pub. No. 2018/0037131 A1).

As per claim 1, Son discloses:
 An energy management system, comprising: 
a local power grid configured to route electricity, the local power grid configured to receive electricity from a municipal power grid of a utility service provider (See Figure 1, i.e. Hems 100 – Power System 121 & Para [0056]-[0067]); 
an electric appliance electrically coupled to the local power grid, the electric appliance configured to receive electricity from the local power grid for operating according to an energy usage state (See Figure 1, i.e. 151  Home Appliance & Para [0056]-[0087]); 
an electric vehicle electrically coupleable to the local power grid, the electric vehicle configured to exchange electricity with the local power grid (See Figure 1, i.e, EV 141 & Para [0138], i.e. discharging mode, Para [0157]-[0159], i.e. discharging mode…home appliance, Para [0174]-[0181])  ; and
 a system server communicatively coupled to the electric appliance and the electric vehicle (See Figure 1, i.e. Control 300, which communicate with Home appliance 151 and EV 141, Para [0075], i.e. control device 300 … implemented in form of a server, See Para [0056]-[0087]); the system server configured to: receive utility related data, appliance related data, and vehicle related data, determine, based on the received data, a vehicle-to-grid energy desirability and a utility energy desirability (See Para [0102]-[0124], i.e. energy management information…home appliances…remaining power of the EV…total power consumption of the home appliances , Para [0174], i.e. EV 141 …supplied to home appliance…does not received the power from power system, See Para [0174]-[0185], See Para [0297]-[0299], i.e. appliances…driven using PV…remaining power …EV …minimizing the power supply from power system , See Para [0309] –[Prior art determine the amount of energy in excess that is available in battery in EV, wherein prior art desire to use power from battery EV prior art to using power from system to run appliances by controller is considered as the  server as cited above])  and 
control the electric vehicle to discharge electric energy to the local power grid for operating the electric appliance, based on a comparison of the vehicle-to-grid energy desirability with the utility energy desirability for operating the electric appliance according to the energy usage state  (See Para [0102]-[0124], i.e. energy management information…home appliances…remaining power of the EV…total power consumption of the home appliances , Para [0174], i.e. EV 141 …supplied to home appliance…does not received the power from power system, See Para [0174]-[0185], See Para [0297]-[0299], i.e. appliances…driven using PV…remaining power …EV …minimizing the power supply from power system , See Para [0309] –[Prior art control the EV to discharge to home appliance , based on desirability of using energy from EV prior to using energy from power system is considered as the control as cited above]).

As per claim 2, Son discloses all of the features of claim 1 as discloses above wherein Son also discloses wherein the vehicle-to-grid energy desirability and utility energy desirability are determined according to one or more operating periods of the electronic appliance (See Para [0283]-[0290], i.e. smart plug…periodically, See Para [0333]).



As per claim 4, Son discloses all of the features of claim 1 as discloses above wherein Son also discloses wherein the system server is further configured to: control the electric vehicle to not discharge electric energy to the local power grid for operating the electric appliance, based on the comparison of the vehicle-to-grid energy desirability with the utility energy desirability (See Para [0102]-[0124], i.e. energy management information…home appliances…remaining power of the EV…total power consumption of the home appliances , Para [0174], i.e. EV 141 …supplied to home appliance…does 

As per claim 5, Son discloses all of the features of claim 1 as discloses above wherein Son also discloses wherein the system server is communicatively coupled to a utility server of the utility service provider so as to receive the utility data therefrom, including preferred performance data (See Para [0102]-[0124], i.e. energy management information…home appliances…remaining power of the EV…total power consumption of the home appliances , Para [0174], i.e. EV 141 …supplied to home appliance…does not received the power from power system, See Para [0174]-[0185], See Para [0297]-[0299], i.e. appliances…driven using PV…remaining power …EV …minimizing the power supply from power system , See Para [0309] –[Prior art include cost data for utility, wherein prior art include priority for using power which minimize cost, is considered as the performance data]).

As per claim 7, Son discloses all of the features of claim 1 as discloses above wherein Son also discloses wherein the system server is further configured to: determine an optimal operating period at which an energy desirability for operating the electric appliance is minimized, wherein the control of the electric vehicle discharge is according to the optimal operating period  (See Para [0102]-[0124], i.e. energy management information…home appliances…remaining power of the EV…total power 

As per claim 8, Son discloses:
An energy management system, comprising: 
a system server, the system server communicatively coupled to an electric appliance that is in turn electrically coupled to a local power grid so as to receive electricity from the local power grid for operating according to an energy usage state (See Figure 1, i.e. Control 300, which communicate with Home appliance 151 and EV 141, Para [0075], i.e. control device 300 … implemented in form of a server, See Para [0056]-[0087]), 
the system server communicatively coupled to an electric vehicle that is in turn electrically coupleable to the local power grid so as to exchange electricity with the local power grid (See Figure 1, i.e, EV 141 & Para [0138], i.e. discharging mode, Para [0157]-[0159], i.e. discharging mode…home appliance, Para [0174]-[0181]), the local power grid being configured to route electricity among the electric appliance, the electric vehicle, and a municipal power grid of a utility service provider (See Figure 1, i.e. Hems 100 – Power System 121 & Para [0056]-[0067]), 
wherein the system server is configured to: receive utility related data, appliance related data, and vehicle related data, determine, based on the received data, a vehicle-to-grid energy desirability and a utility energy desirability (See Para [0102]-[0124], i.e. energy management information…home appliances…remaining power of the EV…total power consumption of the home appliances , Para [0174], i.e. EV 141 …supplied to home appliance…does not received the power from power system, See Para [0174]-[0185], See Para [0297]-[0299], i.e. appliances…driven using PV…remaining power …EV …minimizing the power supply from power system , See Para [0309] –[Prior art determine the amount of energy in excess that is available in battery in EV, wherein prior art desire to use power from battery EV prior art to using power from system to run appliances by controller is considered as the  server as cited above]) , and 
control the electric vehicle to discharge electric energy to the local power grid for operating the electric appliance, based on a comparison of the vehicle-to-grid energy desirability with the utility energy desirability for operating the electric appliance according to the energy usage state (See Para [0102]-[0124], i.e. energy management information…home appliances…remaining power of the EV…total power consumption of the home appliances , Para [0174], i.e. EV 141 …supplied to home appliance…does not received the power from power system, See Para [0174]-[0185], See Para [0297]-[0299], i.e. appliances…driven using PV…remaining power …EV …minimizing the power supply from power system , See Para [0309] –[Prior art control the EV to discharge to home appliance , based on desirability of using energy from EV prior to using energy from power system is considered as the control as cited above]).



As per claim 10, Son discloses all of the features of claim 9 as discloses above wherein Son also discloses wherein the system server is further configured to: determine, for each of the vehicle-to-grid energy desirability and the utility energy desirability, whether a local minimum exists, partition the determined vehicle-to-grid energy desirability and the determined utility energy desirability according to partition periods, wherein the comparison of the vehicle-to-grid energy desirability with the utility energy desirability is on a partition-period-by-partition-period-basis (See Para [0102]-[0124], i.e. energy management information…home appliances…remaining power of the EV…total power consumption of the home appliances , Para [0174], i.e. EV 141 …supplied to home appliance…does not received the power from power system, See Para [0174]-[0185], See Para [0297]-[0299], i.e. appliances…driven using PV…remaining power …EV …minimizing the power supply from power system , See Para [0309] – [prior art determine appliance operation periodically , based on user absence and present period , therefore the determining of power supplied by EV is periodically as cited above])



As per claim 12, Son discloses all of the features of claim 8 as discloses above wherein Son also discloses wherein the system server is communicatively coupled to a utility server of the utility service provider so as to receive the utility data therefrom, including preferred performance data (See Para [0102]-[0124], i.e. energy management information…home appliances…remaining power of the EV…total power consumption of the home appliances , Para [0174], i.e. EV 141 …supplied to home appliance…does not received the power from power system, See Para [0174]-[0185], See Para [0297]-[0299], i.e. appliances…driven using PV…remaining power …EV …minimizing the power supply from power system , See Para [0309] –[Prior art include cost data for utility, wherein prior art include priority for using power which minimize cost, is considered as the performance data]).

As per claim 14, Son discloses all of the features of claim 1 as discloses above wherein Son also discloses wherein the system server is further configured to: determine an optimal operating period at which an energy desirability for operating the electric appliance is minimized, wherein the control of the electric vehicle discharge is according to the optimal operating period (See Para [0102]-[0124], i.e. energy management information…home appliances…remaining power of the EV…total power consumption of the home appliances , Para [0174], i.e. EV 141 …supplied to home appliance…does not received the power from power system, See Para [0174]-[0185], See Para [0297]-[0299], i.e. appliances…driven using PV…remaining power …EV …minimizing the power supply from power system , See Para [0309] –[Prior art operate appliance based on user presence period, optimizing energy usage]).

As per claim 15, Son discloses:
 A method for operating a system, the system comprising: 
a local power grid configured to route electricity, the local power grid configured to receive electricity from a municipal power grid of a utility service provider (See Figure 1, i.e. Hems 100 – Power System 121 & Para [0056]-[0067]); 
an electric appliance electrically coupled to the local power grid, the electric appliance configured to receive electricity from the local power grid for operating according to an energy usage state  (See Figure 1, i.e. 151  Home Appliance & Para [0056]-[0087]); 
an electric vehicle electrically coupleable to the local power grid, the electric vehicle configured to exchange electricity with the local power grid  (See Figure 1, i.e, EV 141 & Para [0138], i.e. discharging mode, Para [0157]-[0159], i.e. discharging mode…home appliance, Para [0174]-[0181]); and 
a system server communicatively coupled to the electric appliance and the electric vehicle (See Figure 1, i.e. Control 300, which communicate with Home appliance 151 and EV 141, Para [0075], i.e. control device 300 … implemented in form of a server, See Para [0056]-[0087]), the method comprising: 
receiving utility related data, appliance related data, and vehicle related data, determining, based on the received data, a vehicle-to-grid energy desirability and a utility energy desirability (See Para [0102]-[0124], i.e. energy management information…home appliances…remaining power of the EV…total power consumption of the home appliances , Para [0174], i.e. EV 141 …supplied to home appliance…does not received the power from power system, See Para [0174]-[0185], See Para [0297]-[0299], i.e. appliances…driven using PV…remaining power …EV …minimizing the power supply from power system , See Para [0309] –[Prior art determine the amount of energy in excess that is available in battery in EV, wherein prior art desire to use power from battery EV prior art to using power from system to run appliances by controller is considered as the  server as cited above]) , and 
controlling the electric vehicle to discharge electric energy to the local power grid for operating the electric appliance, based on a comparison of the vehicle-to-grid energy desirability with the utility energy desirability for operating the electric appliance according to the energy usage state (See Para [0102]-[0124], Prior art control the EV to discharge to home appliance , based on desirability of using energy from EV prior to using energy from power system is considered as the control as cited above]).

As per claim 16, Son discloses all of the features of claim 15 as discloses above wherein Son also discloses wherein the vehicle-to-grid energy desirability and utility energy desirability are determined according to one or more operating periods of the electronic appliance (See Para [0283]-[0290], i.e. smart plug…periodically, See Para [0333]).

As per claim 17, Son discloses all of the features of claim 16 as discloses above wherein Son also discloses determining, for each of the vehicle-to-grid energy desirability and the utility energy desirability, whether a local minimum exists, partitioning the determined vehicle-to-grid energy desirability and the determined utility energy desirability according to partition periods, wherein comparing the vehicle-to-grid energy desirability with the utility energy desirability is on a partition-period-by-partition-period-basis  (See Para [0102]-[0124], i.e. energy management information…home appliances…remaining power of the EV…total power consumption of the home 

As per claim 18, Son discloses all of the features of claim 15 as discloses above wherein Son also discloses wherein the system server is communicatively coupled to a utility server of the utility service provider so as to receive the utility data therefrom, including preferred performance data (See Para [0102]-[0124], i.e. energy management information…home appliances…remaining power of the EV…total power consumption of the home appliances , Para [0174], i.e. EV 141 …supplied to home appliance…does not received the power from power system, See Para [0174]-[0185], See Para [0297]-[0299], i.e. appliances…driven using PV…remaining power …EV …minimizing the power supply from power system , See Para [0309] –[EV would discharge if it does not have excess power to discharge (See Figure 4)].

As per claim 20, Son discloses all of the features of claim 15 as discloses above wherein Son also discloses determining an optimal operating period at which an energy desirability for operating the electric appliance is minimized, wherein controlling the electric vehicle discharge is according to the optimal operating period (See Para [0102]-[0124], i.e. energy management information…home appliances…remaining power of .

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (U.S. Pub. No. 2018/0037131 A1) in view of Harty et al. (U.S. Pub. No. 2020/0101850 A1).

As per claim 6, Son discloses all of the features of claim 1 as discloses above.
Son does not discloses: wherein, when the electric vehicle is away from the local power grid, the vehicle related data includes an anticipated return time of the vehicle and/or the location of the vehicle with respect to a perimeter distance from the local power grid.

Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Harty into the 

teaching of Son because it would allow user to balance vehicle energy of batteries with 

efficient energy management (See Para [0001]-[0002]).


As per claim 13, Son discloses all of the features of claim 8 as discloses above.
Son does not discloses: wherein, when the electric vehicle is away from the local power grid, the vehicle related data includes an anticipated return time of the vehicle and/or the location of the vehicle with respect to a perimeter distance from the local power grid.
However, Harty discloses: wherein, when the electric vehicle is away from the local power grid, the vehicle related data includes an anticipated return time of the vehicle and/or the location of the vehicle with respect to a perimeter distance from the local power grid. (See Para 0046]-[0049], i.e. current position of the first vehicle).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Harty into the 

teaching of Son because it would allow user to balance vehicle energy of batteries with 

efficient energy management (See Para [0001]-[0002]).


As per claim 19, Son discloses all of the features of claim 15 as discloses above.

However, Harty discloses: wherein, when the electric vehicle is away from the local power grid, the vehicle related data includes an anticipated return time of the vehicle and/or the location of the vehicle with respect to a perimeter distance from the local power grid (See Para 0046]-[0049], i.e. current position of the first vehicle).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Harty into the 

teaching of Son because it would allow user to balance vehicle energy of batteries with 

efficient energy management (See Para [0001]-[0002]).



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NHA T NGUYEN/Primary Examiner, Art Unit 2851